Case 2:20-cv-00097-GEKP Document 110 Filed 02/24/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEIA TECHNOLOGIES LLC,

Plaintiff : CIVIL ACTION
Vv. _
THEIA GROUP, INC. et al, : No. 20-097
Defendants ;
ORDER

AND NOW, this 23rd day of February, 2021, upon consideration of Defendants’ First
Motion to Stay Pending Appeal (Doc. No. 89), the video conference held on February 18, 2021
(Doc. No. 97), and Defendants’ Second Motion to Stay Pending Appeal (Doc. No. 99), it is hereby
ORDERED that:

1, Defendants’ First Motion to Stay (Doc. No. 89) is DEEMED MOOT.

2. Defendants’ Second Motion to Stay (Doc. No. 99) is DENIED.

BY THE COURT:

Kbpeg laa
Ue STATES DISTRICT JUDGE
